Name: Commission Regulation (EEC) No 1837/82 of 7 July 1982 amending for the fourth time Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making qualityp
 Type: Regulation
 Subject Matter: plant product;  natural and applied sciences;  trade policy;  marketing
 Date Published: nan

 No L 202/28 Official Journal of the European Communities 9 . 7. 82 COMMISSION REGULATION (EEC) No 1837/82 of 7 July 1982 amending for the fourth time Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Article 1 Regulation (EEC) No 1629/77 is hereby amended as follows : 1 . In point 3 of Article 4 :Whereas Article 4 of Commission Regulation (EEC) No 1 629/77 (3), as last amended by Regulation (EEC) No 2158/81 (4), set out the special intervention measures that could be taken ; whereas, should there be special intervention measures in the form of purchases of wheat meeting a minimum bread-making quality, the support level for this quality should, for the 1982/83 marketing year, in accordance with the Council 's express desire, be fixed at a level of the reference price less 10-40 ECU per tonne ;  the words ' 1981 /82 marketing year are replaced by ' 1982/83 marketing year',  the amount '7-88 ECU' is replaced by ' 10-40 ECU'. 2. The sixth indent of Article 5 (2) is replaced by the following : '  the total percentage of miscellaneous impurities (Schwarzbesatz) does not exceed 3 % of which a maximum of 0-05 % of grains which have deteriorated through spontaneous generation of hea't or by too extreme drying, 0-05 % of ergot and 0-10 % of harmful extraneous seeds'. 3 . The eighth indent of Article 5 (2) is replaced by the following : '  the percentage of grains overheated during drying does not exceed 0-50 %'. 4. Article 5 (6) is deleted . Whereas, pursuant to the amendment brought about to Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing the standard quality of common wheat, rye, barley, maize and durum wheat (*), as last amended by Regulation (EEC) No 1454/82 (6), it is necessary to make the alterations to Regulation (EEC) No 1629/77 ; Whereas, as from the 1982/83 marketing year, resale by intervention agencies of common wheat of bread ­ making quality bought in by them pursuant to Article 8 of Regulation (EEC) No 2727/75 is to be carried out in accordance with Regulation (EEC) No 1 836/82 0 ; whereas Article 5 (6) of Regulation (EEC) No 1629/77 should accordingly be deleted ; Article 2 (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . 3) OJ No L 181 , 21 . 7 . 1977, p . 26 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1982. (4) OJ No L 210, 30 . 7 . 1981 , p. 32. 0 OJ No L 281 , 1 . 11 . 1975, p. 22. (6) OJ No L 164, 14 . 6 . 1982, p. 11 . See page 23 of this Official Journal . 9 . 7 . 82 Official Journal of the European Communities No L 202/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1982. For the Commission Poul DALSAGER Member of the Commission